FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-5375
                 _____________________________

GLENN CHARLES DORSEY, II,
Former Husband,

    Appellant/Cross-Appellee,

    v.

PAULA RAE DORSEY, Former
Wife,

    Appellee/Cross-Appellant.
                _____________________________


On appeal from the Circuit Court for Escambia County.
Jennie Kinsey, Judge.

                          April 3, 2019


BILBREY, J.

     Former Husband appeals the final judgment of dissolution of
marriage and Former Wife cross-appeals. Both parties challenge
various aspects of the equitable distribution, alimony, child
support, and attorneys’ fees ordered by the trial court. Upon
review of the judgment as a whole to determine whether the trial
court abused its discretion, as required by Hamlet v. Hamlet, 583
So. 2d 654 (Fla. 1991), and Canakaris v. Canakaris, 382 So. 2d
1197 (Fla. 1980), and given the partial concessions of error by
each party, the final judgment is affirmed in part and reversed in
part as set forth below.
    Background. During their long-term marriage of 23 years,
the parties had two children. They acquired substantial assets
which, at the time of the final hearing, included seven residential
properties, several vehicles, three businesses (one of which owned
an airplane), and numerous cash accounts.             The children
attended private school, and Former Wife worked only
sporadically and temporarily during the marriage, expending
most of her efforts on unpaid work such as child-rearing and
household management. Former Wife’s most recent employment
consisted of part-time clerical and administrative work for one of
the marital businesses managed by Former Husband.

     After the two-day final hearing and two post-hearing
conferences to discuss the court’s anticipated rulings, the court
issued the final judgment now on appeal. The court distributed
to Former Husband the three businesses and associated debt,
three of the residential properties, six vehicles, and a trailer. The
distribution to Former Wife included two residences, the proceeds
from the sale of two other properties, a vehicle, her jewelry, and
several cash accounts. The court also ordered an equalization
payment from Former Husband to Former Wife which is not
challenged on appeal.

     In addition to distributing the parties’ assets and liabilities,
the trial court awarded $2,000.00 per month permanent periodic
alimony to Former Wife and child support based on a child
support guidelines worksheet attached as an exhibit to the final
judgment. The court directed Former Husband to continue to pay
for the older child’s private school unless the parties agreed to
discontinue such attendance. The court left the decision on
schooling for the younger child to the parents, acknowledging
Former Husband’s concerns about his ongoing financial abilities.
Finally, the court directed Former Husband to pay half of Former
Wife’s requested attorney’s fees and costs, reserving jurisdiction
on the method of payment.

     Both parties filed a motion for rehearing which was denied
by the trial court. The issues addressed below are therefore
preserved for our review. See Owens v. Owens, 973 So. 2d 1169
(Fla. 1st DCA 2007).


                                 2
     Equitable Distribution.        The equality of the overall
equitable distribution scheme was not challenged on appeal or
cross-appeal. See § 61.075(1), Fla. Stat. (2017) (“court must begin
with premise that distribution should be equal”). Instead, each
party challenges certain individual distributions of assets and
debts within the whole.

     Former Husband argues that the trial court abused its
discretion by finding one of the residential properties, a
condominium, to be a marital asset. Former Husband also
argues that even if the condominium was marital property the
trial court reversibly erred in its valuation. Former Husband
also challenges the court’s allocation of debts to two of the
businesses distributed to him. Former Wife cross-appeals the
equal distribution of the parties’ income tax liabilities up to 2015
and division of the proceeds from the sale of the business
airplane.

     Without asserting that these challenged aspects of the
equitable distribution scheme make the overall apportionment
unequal, both parties invite piecemeal review of the trial court’s
distribution scheme. This court is prohibited from engaging in a
piecemeal approach and may reverse only upon a showing that
“the judgment entered by the trial court, when taken as a whole,
constituted an abuse of the trial court’s discretion.” Hamlet, 583
So. 2d at 657. The trial court’s application of the various
remedies to “do equity between the parties” must be “reviewed by
appellate courts as a whole, rather than independently.”
Canakaris, 382 So. 2d at 1202. Using this standard, no error has
been shown in the trial court’s overall equitable distribution
scheme.

     Even if we were to consider the parties’ piecemeal
complaints, they do not have merit. Former Husband admitted
at trial that he purchased the subject condominium five days
before Former Wife filed her petition for dissolution. Section
61.075(7), Florida Statutes (2017), sets the filing date as a valid
cut-off date for determining an asset’s marital character. The
trial court’s valuation of the condo as of this cut-off date was
within the court’s discretion. Id. As for the trial court’s
allocation of the $92,708 debt “associated with the condo” to one

                                 3
of the businesses distributed to Former Husband, Glenn Dorsey,
Inc. (GDI), rather than reducing the value of the condo by that
amount, the court explained in the final judgment that the debt
was incurred by Former Husband through “cross collateralization
with the business accounts” which the court considered “with the
value of the business.”

     Similarly, former Husband failed to establish an abuse of the
trial court’s discretion in the distribution of $87,500 as business
debt “associated with” the second business distributed to Former
Husband, Collins Mill Creek, LLC. Even if this distribution of
debt rendered the equitable distribution scheme unequal —
which Former Husband did not assert, and we do not find
apparent from this record — such unequal distribution is
authorized by section 61.075(1)(g), Florida Statutes. Where one
spouse incurred a business debt, and the other spouse was not
actively involved in the business, distribution of that debt to the
managing spouse is within the trial court’s discretion. See
Cardella-Navarro v. Navarro, 992 So. 2d 856 (Fla. 3d DCA 2008).

     Former Wife’s cross-appeal of two parts of the equitable
distribution scheme also lacks merit. The trial court’s equal
distribution of the parties’ income tax liabilities through the year
2015 comports with the presumption of equal distribution of
liabilities as provided in section 61.075(1). While the trial court
could have unequally distributed this liability if it found any of
the factors that justify such unequal distribution under the
statute, Former Wife fails to establish any unreasonableness in
the court’s equal distribution. Likewise, Former Wife fails to
establish that the trial court abused its discretion by directing
the equal division of the proceeds from the sale of the business
airplane — after subtraction of the hangar fees paid by Former
Husband as a cost of the sale. Former Wife’s disagreement with
the court’s subtraction of the costs of sale from the proceeds of the
sale, which results in reimbursement to Former Husband for an
expense he paid, does not render the court’s direction
unreasonable.

   Alimony. Both parties appeal the trial court’s alimony
award in the final judgment, but we find no error. Former
Husband argues that the trial court abused its discretion by

                                 4
imputing only minimum wage income of $1,395 per month to
Former Wife. He bases his position on Former Wife’s income of
$2,334 per month when she worked for him at GDI at some point
during the marriage.       Considering that this business was
distributed to Former Husband in the final judgment and
considering the uncontroverted evidence at trial that Former
Wife’s employment in this family business was temporary and
sporadic, no abuse of the trial court’s discretion by imputing only
minimum-wage income is established. See § 61.08(2)(e), Fla.
Stat. (2017) (providing that relevant factors to consider in setting
alimony include “earning capacities, education levels, vocational
skills, and employability of the parties”).

     Former Wife challenges the trial court’s award of $2,000.00
per month in permanent periodic alimony as inadequate to meet
her needs as established during the marriage and far below
Former Husband’s ability to pay. She argues that this award
“shortchanges” her, such that the court abused its discretion. See
Marcoux. v. Marcoux, 464 So. 2d 542, 544 (Fla. 1985) (claim that
former spouse “shortchanged” in dissolution action is “another
way of saying that a trial court has acted unreasonably and
thereby abused its discretion”). However, Former Wife’s general
assertion that the alimony award is inadequate fails to establish
unreasonableness amounting to an abuse of discretion in the
overall financial settlement of the marital assets, alimony, and
child support. Cf. Juchnowicz v. Juchnowicz, 157 So. 3d 497 (Fla.
2d DCA 2015) (reversing where alimony award resulted in nearly
$17,000 disparity between parties’ monthly incomes); Sussman
v. Sussman, 915 So. 2d 281 (Fla. 4th DCA 2005) (reversing
$1,000 per month alimony award after 47-year marriage where
former husband’s income was four times former wife’s income);
Crowley v. Crowley, 672 So. 2d 597 (Fla. 1st DCA 1996)
(reversing alimony award as insufficient to maintain marital
standard of living where award would require former wife to sell
marital home).

    Child Support. The parties agree on appeal that the gross
income figures used by the trial court on the child support
guidelines worksheet, attached as an exhibit to the final



                                 5
judgment, were incorrect. * The parties also agree that equal
allocation of the children’s medical and dental expenses not
covered by insurance violated section 61.30(8), Florida Statutes
(2017). See Demmi v. Demmi, 186 So. 3d 1144, 1144 (Fla. 1st
DCA 2016) (holding that generally children’s medical expenses
not covered by insurance should be allocated “in the same
percentage as the child support allocation”) (citation omitted).
Upon the parties’ concessions of error, the portion of the final
judgment using the incorrect figures in the worksheet to
determine child support obligations and the percentage of each
party’s responsibility for uncovered medical and dental expenses
must be corrected on remand.

     The portion of final judgment addressing private school as an
aspect of child support is challenged by both parties. Former
Husband asserts that the trial court abused its discretion by
requiring him to continue to pay for private school for the older
child and by failing to make a finding for the tuition rate on the
worksheet. Former Wife argues that based on Former Husband’s
ability to pay and the living standard of the family during the
marriage, the trial court abused its discretion by allowing Former
Husband to discontinue paying private school tuition for the
younger child and by giving Former Husband the option to
discontinue the older child’s tuition “[i]f the parties determine
that it is not financially feasible or desirable to have either child
in private school.”

     Under the parenting plan adopted in the final judgment, the
parties enjoy shared parental responsibility for the minor
children, including mutual decision-making authority on
education matters. While Former Husband appeals the directive


    *  In his challenge to the child support calculations, Former
Husband alludes to the trial court’s imputing minimum-wage
income to Former Wife in considering alimony. The imputation
of income to Former Wife is addressed and affirmed above as it
pertains to the alimony award. Given that a separate statute
governs imputation of income for child support, we also affirm
the trial court’s imputation of income to the Former Wife in
calculating child support. See § 61.30(2)(b), Fla. Stat. (2017).

                                 6
that the older child remain in private school, paragraph 9 of the
final judgment reiterates the decision-making power of the
parents by providing for agreement of the parties to send the
younger child to private school or to determine that it is not
financially feasible to “have either child in private school.” No
abuse of discretion is shown in these directives. Because the
child support figures must be remanded for recalculation based
on an accurate child support guidelines worksheet, any error in
reporting tuition payments made or agreed to by either party as a
factor of child support may also be corrected.

     Temporary Support. Prior to the final judgment, the trial
court awarded undifferentiated temporary support. In the final
hearing the trial court refused the Former Husband’s request to
differentiate the support and retroactively reduce the support.

    As to Former Husband’s appeal of the trial court’s denial of
his request to “delineate for tax purposes a portion of the
undifferentiated support as alimony and a portion as child
support,” Former Wife concedes error. Pursuant to Nilsen v.
Nilsen, 63 So. 3d 850 (Fla. 1st DCA 2011), the trial court’s denial
of such delineation of the $5,300 per month undifferentiated
support must be reversed and remanded for such delineation to
ensure that the child support award comports with the child
support guidelines in effect at the time of the temporary order.
However, the trial court’s refusal to retroactively reduce the
support was within the trial court’s discretion and is affirmed.

     Life Insurance to Secure Support. Former Husband’s
appeal of the trial court’s requirement that he maintain life
insurance to guarantee the support awards is well-taken. The
trial court ordered Former Husband to maintain a policy with a
$750,000.00 benefit for as long as he was obligated to pay “any of
the three recipients.” Former Husband correctly points out that
the life insurance requirement in the final judgment lacks any
findings as to availability, cost, Former Husband’s ability to pay,
and any special circumstances warranting the security.
Accordingly, this part of the final judgment must be reversed and
remanded for further proceedings. See Therriault v. Therriault,
102 So. 3d 711 (Fla. 1st DCA 2012); Kotlarz v. Kotlarz, 21 So. 3d
892 (Fla. 1st DCA 2009).

                                7
     Attorneys’ Fees. Both parties appeal the portion of the
final judgment finding that Former Wife had incurred $30,500 in
attorneys’ fees and costs and directing Former Husband to pay
half this amount. Former Husband challenges the lack of factual
findings on the reasonable number of attorney hours expended, a
reasonable hourly rate, and the propriety of the costs incurred.
Former Husband also challenges the lack of a determination of
any financial disparity between the parties after consideration of
the equitable distribution scheme and support awards. Former
Wife counters that the financial affidavits of the parties
demonstrate a vast financial disparity between the parties, as
contemplated under section 61.16, Florida Statutes (2017). She
argues that the trial court abused its discretion by not ordering
Former Husband to pay all of her attorneys’ fees and costs.

     We reverse the award of attorneys’ fees and cost for
reconsideration of both parties’ arguments. The final judgment
does not indicate any basis for the trial court’s directive requiring
Former Husband to pay $15,250, amounting to half of Former
Wife’s unpaid attorneys’ fees and costs. An award of fees and
costs under section 61.16 must include specific findings of fact to
support and explain the ruling. See Glasgow v. Wolfe, 873 So. 2d
483 (Fla. 1st DCA 2004); see also Street v. Street, 198 So. 3d 1160
(Fla. 1st DCA 2017). The absence of any such findings requires
reversal of this part of the final judgment and a remand for
specific findings of fact to support any directive for contribution.
See Brady v. Brady, 229 So. 3d 892 (Fla. 5th DCA 2017).

     Conclusion. In light of the foregoing, we reverse the
provisions in the final judgment that: 1) award child support
based on the erroneous gross incomes reflected on the guidelines
worksheet; 2) equally divide the uncovered medical and dental
expenses of the children, rather than divide them in the same
percentages as the correct child support obligations; 3) deny
retroactive delineation between alimony and child support of the
$5,300 per month in undifferentiated support ordered in the
temporary order for support; 4) require Former Husband to
maintain life insurance to secure his support obligations absent
the required findings of fact; and 5) require Former Husband to
pay (or to only pay) one-half of Former Wife’s unpaid attorneys’
fees and costs absent any finding of fact to support the award. In

                                 8
all other respects, the final judgment is affirmed. This cause is
remanded for further proceedings and entry of corrections to the
final judgment consistent with this opinion.

     AFFIRMED in part; REVERSED in part; and REMANDED for
further proceedings.

ROWE and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Laura E. Keene of Beroset           &   Keene,   Pensacola,   for
Appellant/Cross-Appellee.

Ross A. Keene, Pensacola, for Appellee/Cross-Appellant.




                                9